IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-60018
                         Summary Calendar


SUHARDY,

                                         Petitioner,

versus

JANET RENO, Attorney General
of the United States,

                                         Respondent.

                         - - - - - - - - - -
                  Petition for Review of an Order
                of the Board of Immigration Appeals
                        USDC No. A76 394 192
                         - - - - - - - - - -

                         November 11, 1999

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Suhardy petitions this court to review the decision of the

Board of Immigration Appeals (BIA) denying his application for

asylum and withholding of deportation.   Suhardy contends that he

established a well-founded fear of persecution by non-

governmental groups based on his sexual orientation.

     We have reviewed the record, the BIA’s decision, and the

briefs and determine that the evidence does not compel reversal




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-60018
                                -2-

of the BIA’s determination.   Chun v. INS, 40 F.3d 76, 78 (5th

Cir. 1994).   Suhardy’s motion to stay the appeal is also denied.

     PETITION DENIED; MOTION TO STAY APPEAL DENIED.